Citation Nr: 1437504	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-29-263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to VA burial benefits.


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1944.  He died in June 2009.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board notes the appellant resides in Brentwood, New York, so jurisdiction remains with the New York RO.

FINDINGS OF FACT

1.  At the time of the his death, the Veteran had established service connection for arthritis of the left ankle, rated as noncompensably disabling. 

2.  At the time of his death, the Veteran had an informal claim for an increased rating for his service-connected left ankle disability pending. 

3.  The evidence of record at the time of the Veteran's death shows that he had pain in the left ankle on weight bearing, disturbance of locomotion, and swelling. 

CONCLUSION OF LAW

The criteria for the award of VA burial benefits has not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002); 38 C.F.R. §§ 3.157, 3.1600-3.1610, 4.45 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the appellant in substantiating her claim for burial benefits. Accordingly, in light of the favorable decision to grant the appellant's claim for burial benefits, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Law and Analysis

The appellant is seeking entitlement to VA burial benefits.  She contends that because a claim for compensation benefits was pending at the time of the Veteran's death, a payment of burial benefits is proper.

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2307; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2013).  

However, as in the present case, where the Veteran's death is not service-connected, entitlement to burial benefits is based upon whether one of the following four conditions is met: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the deceased Veteran served during a period of war and was discharged or released from active service for a disability, no next of kin or other person is claiming the body, and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses; or (4) the applicable further provisions of this section and §§ 3.1601 through 3.1610 are met.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Review of the record reveals that the Veteran died in June 2009 due to cardiorespiratory arrest from an acute myocardial infarction.  During his lifetime, service connection had been established for a single disability, left ankle arthritis in November 1944 at a 10 percent rating, which later was reduced to a noncompensable (zero percent) rating in July 1945.  Thus the Veteran was not receiving VA compensation for this service-connected disability when he died.  There is also no indication that the Veteran was receiving VA pension benefits or military retirement pay.  

However, the record does show that VA treatment records were received in March 2009 indicating treatment for his left lower extremity.  Pursuant to VA regulations, receipt of VA outpatient or hospitalization records constitutes an informal claim for benefits if these records are received after a formal claim for benefits has been disallowed because the service-connected disability is not compensable and they pertain to a disability that may establish entitlement. 38 C.F.R. § 3.157 (2013).  Accordingly, the Board finds that based on these VA treatment records, the Veteran had a claim for an increased rating for his service-connected left ankle disability pending at the time of his death. 

Having made this determination, the Board must assess if there was sufficient evidence in the record at the time of the Veteran's death in June 2009 to support an award of compensation. 38 C.F.R. § 3.1600(b)(2). Review of the February 2009 hospitalization records reveals that the Veteran's left foot was wrapped in a dressing, that he reported pain on weight bearing and had redness and swelling in his left leg. The examiner indicated that the Veteran was unable to self-ambulate at that time and had to be moved with assistance due in part to his left lower extremity condition. 

Pursuant to 38 C.F.R. § 4.45, additional compensation is available for functional impairment of a joint where there is pain on movement, swelling, disturbance of locomotion and interference with weight bearing.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995) (noting that additional compensation may be awarded for functional impairment under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59).  Based on review of the evidence of record at the time of the Veteran's death, the Board finds this VA treatment evidence is sufficient to support an award of a 10 percent evaluation for the Veteran's service-connected left ankle disability.  Accordingly, the requirements for entitlement to burial benefits are met under 38 C.F.R. § 3.1600(b)(2) as the Veteran had a pending claim at the time of his death and the evidence was sufficient to support an award of compensation.  

ORDER

Entitlement to VA burial benefits is granted, subject to the laws and regulations governing the award of monetary benefits.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


